356 S.E.2d 791 (1987)
319 N.C. 675
STATE of North Carolina
v.
Beverly Elaine JENKINS.
STATE of North Carolina
v.
Ray JENKINS.
No. 186P87.
Supreme Court of North Carolina.
June 2, 1987.
Smith, Bonfoey & Queen, Waynesville, and Thomas W. Jones, Sylva, for defendants.
Ellen B. Scouten, Asst. Atty. Gen., Raleigh, for the State.

ORDER
Upon consideration of the petition filed by Defendants in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 2nd day of June 1987."